      Case 4:20-cv-01082 Document 106 Filed on 08/13/21 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         August 13, 2021
                          UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

U.S. BANK TRUST, N.A.,                           §
                                                 §
         Plaintiff,                              §
VS.                                              § CIVIL ACTION NO. 4:20-CV-1082
                                                 §
MICHAEL S. DOUGHERTY, et al,                     §
                                                 §
         Defendants.                             §

                           ORDER FOR EXPEDITED RESPONSE

       Plaintiff U.S. Bank Trust, N.A., has filed a Second Motion for Contempt. (Doc. 105.) The

Court requires a response on an expedited basis. Defendants are directed to file a response no later

than Wednesday, August 18, 2021, by 5:00 p.m.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on August 13, 2021.




                                                     KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE
